Title: From George Washington to Otho Holland Williams, 25 September 1785
From: Washington, George
To: Williams, Otho Holland



Dear Sir,
Mount Vernon 25th Sepr 1785.

Your letter of the 15th of Augt from Bath, only got to my hands on Sunday last. The one alluded to, of April, as giving an acct of the miscarriage of the Diplomas, & the best information you could obtain respecting them, nor any other since that which accompanied the Parchments, and wch received an immediate acknowledgement, have reached me at all.
In a word, I never had the least intimation; or knowledge of the accident until Major Jacksons Letter (copy of which I sent you) was delivered to me.
I have since enquired of Colo. Fitzgerald if he could recollect in whose care they were placed—his memory he says does not serve him on this occasion, but he is sure they were entrusted to safe hands, or such as appeared to him at the time to be so—It is a little extraordinary therefore that this person, whoever he may be, should not have given notice of the loss either to him, from whom the parcel was received, or to you, to whom it was intended.
It is to be feared, under these circumstances, that neither the Diploma’s, or the money advanced for them, will ever be recovered. however, if you conceive that an Advertisement will effect any valuable purpose—or be satisfactory to the Gentlemen for whose benefit they were designed, you can, as Secretary, recite the event and request information from any who may have it in their power to give it. With great esteem & regard I am—Dear Sir Yr Most Obedt Servt

Go: Washington

